DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2021-08-04 has been entered.

Response to Amendment
The present application is being examined under the pre-AIA  first-to-invent provisions.
This is in reply to papers filed on 2021-08-04. Claims 26-27, 29-33, 35-39, 41-43 are pending. Claims 26, 32, 38 is/are independent.

Reasons for Allowance
The prior art of record (in particular, Huang et al. USPGPUB 2007/0074188 in view of Jain, USPGPUB 2004/0098682) does not disclose, with respect to claim 26, the entirety of the claimed combination, including:
identifying, for a computer software application, a set of security-sensitive data flows using only (emphasis added) a data propagation graph; and 

eliminating transitions according to a downgrader specification setting for policy as to which downgraders are to be applied and/or which transitions they should be applied to.
Rather, Huang teaches identifying security sensitive data flows using a control flow graph in combination with a table of variables, and using propositional logic to eliminate particular transitions between instructions as candidate locations for downgraders (e.g., sanitizers) according to certain policies.  To this, Jain adds forming conjunctive normal formula by conjoining disjunctive propositional clauses during static analysis of a software program.
Other references suffer similar defects.  As noted, Huang uses a control flow graph in combination with a table of variables [¶ 0035] to identify security sensitive data flows instead of the claimed "only a data propagation graph".  Similarly, U.S. Publication 20100083240 to Siman identifies security sensitive data flows using both a control flow graph and a data flow graph [¶ 0021, 0096, Fig. 7].  U.S. Publication U.S. Publication 20100083240 to Ahadi et al. identifies security sensitive data flows similarly to Siman, not via the claimed "only a data propagation graph".
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 32 and 38, features corresponding to those of claim 26 in the respective context(s).
Dependent claims 27, 29-31, 33, 35-37, 39, 41-43 are allowed in view of their respective dependence from claims 26, 32, 38.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494